
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(o)(o)



HEWLETT-PACKARD COMPANY
<PLAN>
LONG-TERM PERFORMANCE CASH AWARD AGREEMENT
[Insert Applicable Period Here]

        THIS AGREEMENT, dated <GRANT DATE> ("Grant Date") between
HEWLETT-PACKARD COMPANY, a Delaware corporation ("Company"), and <EMPNO> <NAME>
(the "Employee"), is entered into as follows:

WITNESSETH:

        WHEREAS, the Company has established the <PLAN> ("Plan"), a copy of
which is available at the Stock Incentive Program Web Site at:
http://persweb.corp.hp.com/comp/employee/program/sip/stok_opt.htm or by written
request to the Company Secretary, and which Plan is made a part hereof; and

        WHEREAS, the HR and Compensation Committee of the Board of Directors of
the Company or its delegate(s) (the "Committee") has determined that the
Employee shall be granted a cash award agreement ("Agreement") under the Plan as
hereinafter set forth;

        NOW THEREFORE, the parties hereby agree that the Company grants the
Employee a cash award underlying this Agreement ("Cash Award") of [Insert merge
field for currency symbol][Insert merge field for amount] subject to the terms
and conditions set forth herein.

1.This Agreement is granted under and pursuant to the Plan and is subject to
each and all of the provisions thereof.

2.Vesting Schedule.

The Employee's Cash Award shall vest on the third anniversary of the Grant Date;
provided that the Employee satifies the milestones and performance conditions
set forth in paragraph 3 below, as determined by the Committee. Notwithstanding
the foregoing, the Employee must remain in the employ of the Company on a
continuous, full-time basis through the close of business on the third
anniversary of the Grant Date, for such Cash Award to vest, subject to
paragraphs 6-9 of this Agreement. The period of time between the Grant Date and
the date the Employee's Cash Award becomes vested is referred to herein as the
"Restriction Period."

3.Milestones and Performance Conditions.

(a)The milestones and performance conditions associated with the Cash Award have
been established by the Committee, and are set forth in Appendix A attached to
this Agreement. The amount of the Cash Award credited hereunder is determined
after the end of each prescribed period.

(b)Milestones.

•If less than 85% of the associated milestones are achieved for the prescribed
period, nothing will be credited.

•If 85% of the associated milestones are achieved at the end of the prescribed
period, 50% of 33% of the Cash Award (34% for the last prescribed period) will
be credited in accordance with paragraph 5.

•If greater than 85%, but less than 100%, of the associated milestones are
achieved at the end of the prescribed period, then the percentage of the 33% of
the Cash Award (34% for the last prescribed period) to be credited in accordance
with paragraph 5 will be determined on a linear scale relative to the proportion
of Target achieved.

--------------------------------------------------------------------------------



•If 100% of the associated milestones are achieved for the prescribed period,
33% of the Cash Award (34% for the last prescribed period) will be credited in
accordance with paragraph 5.

•If greater than 100%, but less than 115%, of the associated milestones are
achieved at the end of the prescribed period, then the percentage of the 33% of
the Cash Award (34% for the last prescribed period) to be credited in accordance
with paragraph 5 will be determined on a linear scale relative to the proportion
of Stretch achieved;

•If 115% or more of the associated milestones are achieved at the end of the
prescribed period, 150% of 33% of the Cash Award (34% for the last prescribed
period) will be credited in accordance with paragraph 5.

The total amount credited at the end of the Restriction Period is the
"Conditional Payout".

(c)Following the completion of the last prescribed period with respect to the
Cash Award and if the Employee remains employed by the Company, subject to
paragraphs 6-9 of this Agreement, then the Conditional Payout will be adjusted
by a modifier to be determined by the Committee based on the performance
conditions set forth on Appendix A. The modifier will be calculated as indicated
on Appendix A with respect to the Restriction Period. Notwithstanding the
foregoing, the modifier will be equal to zero if the minimum threshold indicated
on Appendix A is not met, resulting in no payout under this Agreement, and the
modifier cannot exceed 150%.

4.Restrictions.

(a)The Employee's Cash Award granted hereunder may not be sold, pledged or
otherwise transferred until vested in accordance with paragraph 2.

(b)Subject to paragraphs 6-9 of this Agreement, if the Employee's employment
with the Company is terminated at any time prior to the expiration of the
Restriction Period, this Agreement granted hereunder shall terminate and any
interest in the Cash Award shall be forfeited by the Employee, and full
ownership will be retained by the Company.

5.Credits.

As milestones are achieved, the applicable portion of the Cash Award, as set
forth in paragraph 3(b), shall be credited in the Employee's name. Such credited
amounts shall increase at a rate of [RATE]%, compounded annually, which is the
AFR for [MONTH/YEAR]. The credited amounts and any additional amounts, shall be
paid by the Company to the Employee, subject to the application of the modifier
as set forth in paragraph 3(c); provided, however, that the terms and conditions
set forth in this Agreement are fulfilled. Notwithstanding the foregoing, a
portion of the Cash Award shall be surrendered in payment of required
withholding taxes in accordance with paragraph 10 below, unless the Company
establishes alternative procedures for the payment of required withholding
taxes.

The Company is under no obligation to transfer amounts credited to any trust or
escrow account, and the Company is under no obligation to secure any amount
credited by any specific assets of the Company or any other asset in which the
Company has an interest. This Plan shall not be construed to require the Company
to fund any of the benefits provided hereunder nor to establish a trust for such
purpose. The Company may make such arrangements as it desires to provide for the
payment of the Cash Award, including, but not limited to, the establishment of a
rabbi trust or such other equivalent arrangements as the Company may decide. No
such arrangement shall cause the Plan to be a funded plan within the meaning of
Title I of ERISA, nor shall any such arrangement change the nature of the
obligation of the Company or the rights of the Employees under the Plan as
provided in this Agreement. Neither the Employee nor his or her estate shall
have any rights against the Company with respect to any portion of the Cash
Award except as a general unsecured creditor. No Employee has an interest in his
or her Cash Award until the Employee actually receives a payout. The Employee's
rights in the Cash Award shall be no greater than the rights of any other
unsecured general creditor of the Company. Credited amounts of the

--------------------------------------------------------------------------------






Cash Award hereunder shall for all purposes be part of the general funds of the
Company. Any payout to an Employee of amounts credited is not due, nor is such
payout ascertainable, until determined by the Committee.

6.Retirement of the Employee.

If the Employee retires after attaining 55 years of age with 15 years of service
to the Company or 65 years of age or age under local law without regard to
service, in accordance with the Company's retirement policy, the Employee shall
receive a pro rata amount of the Cash Award determined by multiplying the total
Cash Award due after such Cash Award is vested at the end of the Restriction
Period by a fraction equal to the number of whole months elapsed between the
Grant Date and the Employee's retirement, divided by the number of whole months
between the Grant Date and the date the Cash Award would have vested in
accordance with paragraph 2 above, payable at the end of such period. The
Company's obligation to deliver the pro rata amount due under the Cash Award is
subject to the condition that for the entire Restriction Period:

(a)The Employee shall render, as an independent contractor and not as an
employee, such advisory or consultative services to the Company as shall
reasonably be requested by the Company, consistent with the Employee's health
and any other employment or other activities in which such Employee may be
engaged;

(b)The Employee shall not render services for any organization or engage
directly or indirectly in any business which, in the opinion of the Company,
competes with or is in conflict with the interests of the Company;

(c)The Employee shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company's
business, any confidential information or material relating to the business of
the Company, either during or after employment with the Company; and

(d)The Employee shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Employee during employment by the Company, relating in any
manner to the actual or anticipated business, anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in foreign countries.

7.Total and Permanent Disability of the Employee.

In the event of total and permanent disability of the Employee, the Employee
shall receive a pro rata amount of the Cash Award determined by multiplying the
total Cash Award due after such Cash Award is vested at the end of the
Restriction Period by a fraction equal to the number of whole months elapsed
between the Grant Date and the Employee's termination date due to the total and
permanent disability, divided by the number of whole months between the Grant
Date and the date the Cash Award would have vested in accordance with
paragraph 2 above, payable at the end of such period. Any unpaid but vested
portion of the Cash Award shall be paid to the Employee if legally competent or
to a legally designated guardian or representative if the Employee is legally
incompetent.

8.Death of the Employee.

In the event of the Employee's death prior to the end of the Restriction Period,
the Employee's estate or designated beneficiary shall receive a pro rata amount
of the Cash Award determined by multiplying the amount of the Cash Award due on
the date vested at the end of the Restriction Period by a fraction equal to the
number of whole months elapsed between the Grant Date and the Employee's death,
divided by the number of whole months between the Grant Date and the date the
Cash Award would have vested in accordance with paragraph 2 above, payable at
the end of such period. In the event of the Employee's death after the vesting
dates but prior to the payment of cash, said cash shall be paid to the
Employee's estate or designated beneficiary.

--------------------------------------------------------------------------------



9.Workforce Reduction.

In the event the Employee is placed in a workforce reduction program approved by
the Board of Directors or its delegate(s), the Employee shall receive a pro rata
amount of the Cash Award determined by multiplying the total Cash Award due
after such Cash Award is vested at the end of the Restriction Period by a
fraction equal to the number of whole months elapsed between the Grant Date and
the Employee's termination date due to workforce reduction, divided by the
number of whole months between the Grant Date and the date the Cash Award would
have vested in accordance with paragraph 2 above, payable at the end of such
period.

10.Taxes. (a)The Employee shall be liable for any and all taxes, including
withholding taxes, arising out of this grant of the Agreement or the vesting of
the Cash Award hereunder. The Employee authorizes the Company, its Affiliates
and Subsidiaries (as defined in the Plan), which are qualified to deduct tax at
source, to deduct all applicable required withholding taxes and social security
contributions from the Cash Award prior to remittance to the Employee, and, if
necessary from the Employee's compensation. The Employee agrees to pay any
amounts that cannot be satisfied from wages or other cash compensation, to the
extent permitted by law.

(b)The Company will assess its requirements regarding tax, social insurance,
payroll tax, payment on account or other tax-related withholding ("tax-related
items") withholding and reporting in connection with this grant or the vesting
of the Cash Award hereunder. These requirements may change from time to time as
laws or interpretations change. Regardless of any action the Company or
Employee's employer (the "Employer") takes with respect to any tax-related
items, the Employee acknowledges and agrees that the ultimate liability for any
and all tax-related items is and remains the Employee's responsibility and
liability and that the Company (i) makes no representations nor undertakings
regarding the treatment of any tax-related items in connection with any aspect
of the Cash Award, including the grant or vesting; and (ii) does not commit to
structure the terms or the grant or any aspect of the Cash Award to reduce or
eliminate the Employee's liability regarding tax-related items.

11.By accepting the grant of this Agreement, the Employee acknowledges and
agrees that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;
(ii) the grant of this Agreement is voluntary and occasional and does not create
any contractual or other right to receive future grants of cash awards, or
benefits in lieu of cash awards, even if cash awards have been granted in the
past; (iii) all decisions with respect to future grants, if any, will be at the
sole discretion of the Company; (iv) the Employee's participation in the Plan
shall not create a right to further or continued employment with the Employer
and shall not interfere with the ability of the Employer to terminate the
Employee's employment relationship at any time with or without cause and it is
expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by law; (v) the Employee is participating
voluntarily in the Plan, (vi) the Cash Award is an extraordinary, voluntary and
discretionary item of compensation which is outside the scope of the Employee's
contractual remuneration and/or employment contract, if any; (vii) the Cash
Award is not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, service awards,
pension or retirement benefits or similar payments, except where required by law
or Company policy; (viii) in the event that the Employee is not an employee of
the Company, the Cash Award will not be interpreted to form an employment
contract or relationship with the Company, and furthermore, the Cash Award will
not be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate of the Company; (ix) the future value of the Cash Award
is unknown and cannot be predicted with certainty; (x) in consideration of the
grant of the Cash Award, no claim or entitlement to compensation or damages
shall arise from termination of the Cash Award or diminution in value of the
Cash Award resulting from termination of the Employee's employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and the Employee irrevocably

--------------------------------------------------------------------------------



releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the terms of this Agreement, the
Employee shall be deemed irrevocably to have waived any entitlement to pursue
such claim; (xi) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Employee's employment
(whether or not in breach of local labor laws), the Employee's right to receive
awards or vest in awards under the Plan, if any, will terminate effective as of
the date that the Employee is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of "garden leave" or similar period pursuant to local
law); furthermore, in the event of involuntary termination of employment
(whether or not in breach of local labor laws); the Committee shall have the
exclusive discretion to determine when Employee is no longer actively employed
for purposes of the Cash Award (xii) the vesting of the Cash Award ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan document or this Agreement; (xiii) that this Agreement has
been granted to the Employee in the Employee's status as an employee of the
Employer; and (xiv) the Employee has no right or interest in any amount held in
Escrow, and such amount is not earned, unless the Committee determines that a
payout is due at the end of the Restriction Period.

12.The Employee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Employee's personal data
as described in this document by and among, as applicable, the Employer, and the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Employee's participation in the
Plan. The Employee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about the
Employee, including, but not limited to, name, home address and telephone
number, date of birth, social security number, social insurance number or other
identification number, salary, nationality, job title, any cash or shares of
stock or directorships held in the Company, details of this Agreement or any
other entitlement to cash or shares of stock awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Employee's favor for the
purpose of implementing, managing and administering the Plan ("Data"). The
Employee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Employee's country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Employee's country. Employee understands that he may request a list with the
names and addresses of any potential recipients of the Data by contacting the
local human resources representative. The Employee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Employee's participation in the Plan, including any requisite transfer of such
Data, as may be required for the administration of the Plan, to a third party
with whom the Employee may elect to deposit any cash or shares of stock acquired
pursuant to the Plan. The Employee understands that Data will be held only as
long as is necessary to implement, administer and manage participation in the
Plan. The Employee understands that he may, at any time, review Data, require
any necessary amendments to it or refuse or withdraw the consents herein, in any
case without cost, by contacting the Company in writing. The Employee
understands that withdrawing consent may affect the Employee's ability to
participate in the Plan. For more information on the consequences of refusing to
consent or withdrawing consent, the Employee understands that he may contact an
HP local human resources representative.

13.The Employee agrees to receive copies of the Plan, the Plan prospectus and
other Plan information, including information prepared to comply with laws
outside the United States, from the Stock Incentive Program Web Site referenced
above and stockholder information, including copies of any annual report, proxy
and Form 10-K, from the investor relations section of the HP web site at
www.hp.com. The Employee acknowledges that copies of the Plan, Plan prospectus,
Plan information and stockholder information are available upon written request
to the Company Secretary.

--------------------------------------------------------------------------------



The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, and may not be modified adversely to the Employee's interest except by
means of a writing signed by the Company and the Employee. This Agreement is
governed by the laws of Delaware.

14.Miscellaneous.

(a)The parties agree to execute such further instruments and to take such action
as may reasonably be necessary to carry out the intent of this Agreement.

(b)Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at his address
then on file with the Company.

(c)The Committee shall have the discretion to increase or decrease cash payout
subject to this Agreement for those Employees who terminate employment in
situations covered by paragraphs 6-9 above during the Restriction Period, and
for exceptional circumstances, except that such payout cannot be increased for
Covered Employees as defined in Section 162(m) of the Internal Revenue Code of
1986, as amended.

15.The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


    HEWLETT-PACKARD COMPANY
 
 
By
    

--------------------------------------------------------------------------------

Mark V. Hurd
President and CEO
 
 
By
    

--------------------------------------------------------------------------------

Ann O. Baskins
Senior Vice President, General Counsel and Secretary

RETAIN THIS AGREEMENT FOR YOUR RECORDS

--------------------------------------------------------------------------------




APPENDIX A


PERFORMANCE CONDITIONS
[THREE-YEAR PERFORMANCE GOAL]

The following multiplier will be applied to the Conditional Payout at the end of
the Restriction Period, depending on the Company's [THREE-YEAR PERFORMANCE GOAL
INSERTED HERE] beginning on [DATE]:

--------------------------------------------------------------------------------

 
  [THREE-YEAR
PERFORMANCE GOAL]
  Multiplier


--------------------------------------------------------------------------------

Below Threshold        

--------------------------------------------------------------------------------

Threshold        

--------------------------------------------------------------------------------

Target        

--------------------------------------------------------------------------------

Stretch        

--------------------------------------------------------------------------------

The multiplier is linearly applied between threshold and target, and target and
stretch.

MILESTONES
[METRIC INSERTED HERE]

--------------------------------------------------------------------------------

 
  [METRIC INSERTED HERE]
  Amount credited


--------------------------------------------------------------------------------

Below Threshold        

--------------------------------------------------------------------------------

Threshold        

--------------------------------------------------------------------------------

Target        

--------------------------------------------------------------------------------

Stretch        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(o)(o)



HEWLETT-PACKARD COMPANY <PLAN> LONG-TERM PERFORMANCE CASH AWARD AGREEMENT
[Insert Applicable Period Here]
APPENDIX A
